Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 28, 2006                                                                                          Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  126544                                                                                                       Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  MATTHEW BARRETT,
          Plaintiff-Appellee,
                                                                     SC: 126544
  v                                                                  COA: 222777
                                                                     Livingston CC: 97-016219-NO
  MT. BRIGHTON, INC.,
             Defendant-Appellant.
  _______________________________


                                   AMENDMENT TO ORDER

         On order of the Court, the order of March 24, 2006 is amended to correct a clerical
  error in the identification of the trial Court. Where the order refers to the trial court, the
  phrase “Wayne Circuit Court” is replaced by the phrase “Livingston Circuit Court.”




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 28, 2006                      _________________________________________
                                                                                Clerk